
	
		II
		Calendar No. 34
		110th CONGRESS
		1st Session
		S. 240
		[Report No. 110–9]
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2007
			Mr. Craig (for himself,
			 Mr. Domenici, Mr. Bingaman, Mr.
			 Enzi, Mr. Stevens,
			 Mr. Bennett, Ms. Murkowski, Mr.
			 Bunning, and Mr. Roberts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 15, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To reauthorize and amend the National Geologic Mapping
		  Act of 1992.
	
	
		1.Short titleThis Act may be cited as the
			 National Geologic Mapping
			 Reauthorization Act of 2007.
		2.FindingsSection 2(a) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31a(a)) is amended—
			(1)by striking
			 paragraph (1) and inserting the following:
				
					(1)although
				significant progress has been made in the production of geologic maps since the
				establishment of the national cooperative geologic mapping program in 1992, no
				modern, digital, geologic map exists for approximately 75 percent of the United
				States;
					;
				and
			(2)in paragraph
			 (2)—
				(A)in subparagraph
			 (C), by inserting homeland and after planning
			 for;
				(B)in subparagraph
			 (E), by striking predicting and inserting
			 identifying;
				(C)in subparagraph
			 (I), by striking and after the semicolon at the end;
				(D)by redesignating
			 subparagraph (J) as subparagraph (K); and
				(E)by inserting
			 after subparagraph (I) the following:
					
						(J)recreation and
				public awareness; and
						;
				and
				(3)in paragraph (9),
			 by striking important and inserting
			 available.
			3.PurposeSection 2(b) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31a(b)) is amended by inserting and
			 management before the period at the end.
		4.Deadlines for
			 actions by the United States geological surveySection 4(b)(1) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31c(b)(1)) is amended in the second
			 sentence—
			(1)in subparagraph
			 (A), by striking not later than and all that follows through the
			 semicolon and inserting not later than 1 year after the date of
			 enactment of the National Geologic Mapping
			 Reauthorization Act of 2007;;
			(2)in subparagraph
			 (B), by striking not later than and all that follows through
			 in accordance and inserting not later than 1 year after
			 the date of enactment of the National
			 Geologic Mapping Reauthorization Act of 2007 in
			 accordance; and
			(3)in the matter
			 preceding clause (i) of subparagraph (C), by striking not later
			 than and all that follows through submit and inserting
			 submit biennially.
			5.Geologic mapping
			 program objectivesSection
			 4(c)(2) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31c(c)(2)) is
			 amended—
			(1)by striking
			 geophysical-map data base, geochemical-map data base, and a;
			 and
			(2)by striking
			 provide and inserting provides.
			6.Geologic mapping
			 program componentsSection
			 4(d)(1)(B)(ii) of the National Geologic Mapping Act of 1992 (43 U.S.C.
			 31c(d)(1)(B)(ii)) is amended—
			(1)in subclause (I),
			 by striking and after the semicolon at the end;
			(2)in subclause
			 (II), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(III)the needs of
				land management agencies of the Department of the
				Interior.
					.
			7.Geologic mapping
			 advisory committee
			(a)MembershipSection
			 5(a) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31d(a)) is
			 amended—
				(1)in paragraph
			 (2)—
					(A)by inserting
			 the Secretary of the Interior or a designee from a land management
			 agency of the Department of the Interior, after Administrator of
			 the Environmental Protection Agency or a designee,;
					(B)by inserting
			 and after Energy or a designee,; and
					(C)by striking
			 , and the Assistant to the President for Science and Technology or a
			 designee; and
					(2)in paragraph
			 (3)—
					(A)by striking
			 Not later than and all that follows through
			 consultation and inserting In
			 consultation;
					(B)by striking
			 Chief Geologist, as Chairman and inserting Associate
			 Director for Geology, as Chair; and
					(C)by striking
			 one representative from the private sector and inserting
			 2 representatives from the private sector.
					(b)DutiesSection
			 5(b) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31d(b)) is
			 amended—
				(1)in paragraph (2),
			 by striking and at the end;
				(2)by redesignating
			 paragraph (3) as paragraph (4); and
				(3)by inserting
			 after paragraph (2) the following:
					
						(3)provide a
				scientific overview of geologic maps (including maps of geologic-based hazards)
				used or disseminated by Federal agencies for regulation or land-use planning;
				and
						.
				(c)Conforming
			 AmendmentSection 5(a)(1) of the National Geologic Mapping Act of
			 1992 (43 U.S.C. 31d(a)(1)) is amended by striking 10-member and
			 inserting 11-member.
			8.Functions of
			 national geologic-map databaseSection 7(a) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31f(a)) is amended—
			(1)in paragraph (1),
			 by striking geologic map and inserting
			 geologic-map; and
			(2)in paragraph (2),
			 by striking subparagraph (A) and inserting the following:
				
					(A)all maps
				developed with funding provided by the National Cooperative Geologic Mapping
				Program, including under the Federal, State, and education
				components;
					.
			9.Biennial
			 reportSection 8 of the
			 National Geologic Mapping Act of 1992 (43 U.S.C. 31g) is amended by striking
			 Not later and all that follows through biennially
			 and inserting Not later than 3 years after the date of enactment of the
			 National Geologic Mapping Reauthorization Act
			 of 2007 and biennially.
		10.Authorization
			 of appropriations; allocationSection 9 of the National Geologic Mapping
			 Act of 1992 (43 U.S.C. 31h) is amended—
			(1)by striking
			 subsection (a) and inserting the following:
				
					(a)In
				GeneralThere is authorized to be appropriated to carry out this
				Act $64,000,000 for each of fiscal years 2007 through
				2016.
					;
				and
			(2)in subsection
			 (b)—
				(A)in the matter
			 preceding paragraph (1), by striking 2000 and inserting
			 2005;
				(B)in paragraph (1),
			 by striking 48 and inserting 50; and
				(C)in paragraph (2),
			 by striking 2 and inserting 4.
				
	
		February 15, 2007
		Reported without amendment
	
